In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and brief, from stated portions of an order of the Supreme Court, Westchester County (Slifkin, J.), entered December 18, 1985, which, inter alia, directed him to pay, pendente lite, the sum of $1,000 per month as maintenance and $175 per week as child support, plus arrears, if any, and adopted the provisions of an order of the Family Court, Westchester County (Barone, J.), dated May 6, 1985.
Ordered that the order is affirmed insofar as appealed from, with costs.
Although the defendant contends that Special Term’s award of temporary maintenance and child support is excessive, we conclude that under the circumstances of the instant case the award is appropriate. In determining the amount of the award, Special Term arrived at an accommodation between the reasonable needs of the plaintiff and the defendant’s ability to provide for those needs (see, Stern v Stern, 106 AD2d 631).
With respect to the award of exclusive possession of the marital residence to the plaintiff, as the record indicates that the wife was issued a temporary order of protection, and, on at least one occasion, the police were called upon to intervene in a dispute between the parties, the necessity for this directive is evident (see, Hite v Hite, 89 AD2d 577). Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.